Citation Nr: 1447287	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-15 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD and assigned a 30 percent disability rating, effective September 24, 2010, and denied service connection for bilateral hearing loss and tinnitus.  

In addition to the issues currently on appeal, the Veteran also filed a notice of disagreement with the April 2011 rating decision's denial of service connection for a bilateral hearing loss disability.  The RO issued a statement of the case in May 2012 addressing this issue, along with the increased rating claim for PTSD and the service connection claim for tinnitus.  However, on his May 2012 VA Form 9, the Veteran explicitly indicated that he was only appealing the issues of an increased rating for PTSD and entitlement to service connection for tinnitus.  Therefore, the bilateral hearing loss issue is not before the Board.  See 38 C.F.R. § 20.202 (2013) (the Substantive Appeal must either indicate that the appeal is being perfected as to all of those issues addressed in the Statement of the Case or must specifically identify the issues appealed).

In October 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  Subsequent to the October 2013 hearing, the Veteran submitted an additional lay statement accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2012).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files, including VA treatment records and the hearing transcript, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The issue of entitlement to a TDIU rating due to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's symptoms of PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulties establishing and maintaining effective work and social relationships, isolation, flashbacks, intrusive thoughts, nightmares, irritability, hypervigilance, exaggerated startle response, difficulties concentrating, and GAF scores of 54, 55, 60, 62, 65, 68, and 70, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


2.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board's decision to grant service connection for tinnitus is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2012).  Thus, because the December 2010 notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Here, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, a VA examination report, and lay statements from the Veteran.  Although the Veteran reported that he is receiving Social Security Administration (SSA) benefits, the benefits appear to be age related and there is no evidence the Veteran is receiving disability compensation.  Accordingly, a request for records from the SSA is not warranted because they have no reasonable possibility of substantiating the claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating a veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was provided with a VA PTSD examination in January 2011.  The Board finds that the VA examination report is adequate because the examiner conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in October 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the Board hearing, the VLJ explained the issue on appeal.  Although the VLJ did not specifically explain the evidence necessary to substantiate the Veteran's claim for an increased rating, the Veteran was assisted at the hearing by his representative.  The representative and the VLJ asked questions to ascertain the current state of the Veteran's service-connected disability, and the hearing focused on the evidence necessary to substantiate the Veteran's claim of increased rating for his PTSD. 

Moreover, it is clear from the record that the Veteran has either actual knowledge of the evidence necessary to substantiate the increased-initial rating claims or that a reasonable person could be expected to understand from the notice what was needed.  For example, the Veteran testified to the effects of his PTSD on his ability to work, problems with social functioning, nightmares, sleep difficulties, and difficulty concentrating, some of which would be symptoms for a higher rating.  Additionally, in the May 2012 statement of the case, the RO provided the Veteran with the criteria for evaluating mental disabilities, which showed what criteria was needed for a higher evaluation.  Further, the Veteran subsequently submitted additional evidence that he thought might substantiate the claim, which the undersigned has considered.  For these reasons, the Board finds that the Veteran was not prejudiced in the Veterans Law Judge's not explicitly explaining to the Veteran the type of evidence needed to substantiate his claims for increased initial rating.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

The Veteran contends that he is entitled to a higher initial disability rating for his PTSD, which is currently rated at 30 percent. 

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the April 2011 rating decision, the Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association 's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).

Background

In May 2010, the Veteran completed an intake assessment at a Vet Center.  He reported experiencing issues with depression, intrusive thoughts of combat experiences, and insomnia.  He reported no suicidal or homicidal ideation.  On mental status examination, the Veteran's appearance was neat, his manner was friendly and cooperative, and his speech was appropriate.  He was oriented to time, place, and person, his memory function was normal, his affect was appropriate, and his judgment was good.  The examiner noted no evidence of a thought disorder, including no hallucinations, delusion, or grossly disorganized catatonic behavior.  

Vet Center treatment records from June, July, and August 2010 show that the Veteran discussed the sight of dead bodies he would see while riding up and down the roads in Vietnam, and how it appeared to him to be a waste of life.  The examiner noted that the Veteran experienced some issues of depression and intrusive recollections, which are symptoms consistent with a diagnosis of PTSD.  The examiner also noted that the Veteran experienced intrusive thoughts of the combat experience and that his internal cues have become difficult to manage in the recent period of time.  An August 2010 Vet Center treatment record shows that the Veteran's mood appeared depressed when he spoke of his combat experiences.  The Veteran indicated that his combat experiences were constantly plaguing him.  He reported that these issues surfaced significantly just before his retirement.  

In August 2010, the Veteran completed an intake assessment for VA mental health services.  He reported recurring (once every two days) dreams or nightmares of the events he witnessed in Vietnam, which were coming more often since he retired.  The Veteran indicated that he wakes up yelling order for his friends to "get down," which wakes up and scares his wife.  He reported no suicidal or homicidal ideation.  The examiner noted that the Veteran presented well groomed and neatly attired.  He was alert and oriented times four, made good eye contact, and was well spoken.  His cognition was organized, his activity level appeared normal, and his attitude was cooperative.  Additionally, the Veteran's mood/affect was anxious, his alertness was increased, and his concentration was fair.  His recent and remote memory were both good.   He was diagnosed with PTSD and assigned a GAF score of 55.

An October 2010 VA treatment record shows that the Veteran had a positive PTSD screening test.  He was again assigned a GAF score of 55.  Another October 2010 VA treatment records shows that the Veteran reported that his dreams were getting worse.  He reported that he had some flashbacks and nightmares upon return from Vietnam that subsided with time.  He reported that for the last year, his dreams have become more vivid and frequent, occurring about three to four times per week.  He reported that he wakes up shouting in his sleep, with his heart racing and sweating.  He reported some avoidance and that he never discussed his experiences with his wife.  He reported some flashbacks, hypervigilance, and jumpiness with loud, unexpected noises.  The Veteran also reported that he sometimes avoids crowds and sits facing crowds.  He reported some sense of foreshortened future and some irritability and road rage.  He reported no paranoia and no aggression or physical outbursts.  He denied depression and suicidal or homicidal ideation.  He reported occasional anxiety during the day, especially when he has memories or flashbacks.  

On mental status examination, the Veteran had appropriate hygiene and grooming, good eye contact, and normal speech.  He affect was appropriate, but intense and anxious.  He appeared to be taking deep breaths.  His mood was anxious.  His though process was linear and organized, his insight and judgment were good, and he was alert and oriented to time, place, and person.  The examiner diagnosed the Veteran with mild to moderate PTSD, worsened since retirement and assigned the Veteran a GAF score of 68.

In November 2010, the Veteran indicated on a suicide risk screening that in the past week, he had felt hopeless about the present or future, but he denied suicidal thoughts.  The Veteran reported that he was still not sleeping well.  

A January 2011 VA treatment note indicates that the Veteran started taking sleeping medication, which was improving his nightmares, but making him feel groggy.  The Veteran reported that he was doing volunteer work and exercising at the gym two to three times per week.  Another January 2011 VA treatment note shows that the Veteran reported his PTSD symptoms somewhat improved.  He noted that his nightmares are less frequent and less intense, but that he continued to display some avoidance of crowds and people.  He reported continued jumpiness and hypervigilance, and some paranoia and irritability.  He denied depression and suicidal or homicidal ideation.  He indicated that his wife is socially active, but that he prefers not to engage in social activities, which is causing some friction, but his wife is very understanding.  The examiner assigned the Veteran a GAF score of 65.

In February 2011, a VA examiner assigned the Veteran GAF scores of 62 and 65.  In March 2011, a VA examiner assigned the Veteran a GAF score of 70.  An April 2011 VA treatment record shows that the Veteran reported his PTSD symptoms were markedly improved due to medication.  He reported less frequent nightmares and improved irritability.  He also reported improved hypervigilance, paranoia, and exaggerated startled response.  The Veteran indicated that he still had some avoidance symptoms.  On mental status examination, the Veteran displayed appropriate hygiene and grooming.  His speech was normal and his affect was mildly anxious but calm.  His mood was anxious.  His thought content was positive for some rumination, but no suicidal or homicidal ideation.  He had no hallucinations and his insight and judgment were good.  He was assigned a GAF score of 68.  Another April 2011 VA treatment note shows that the Veteran started guitar lessons, but lost motivation and quit.

A May 2011 VA treatment note shows that the Veteran reported returning nightmares and waking up in a sweat.  He reported feeling reclusive lately and indicated that he had been hiding out.  He reported that he felt he was backsliding.  The Veteran's affect was slightly restricted and his mood was sad.  

A June 2011 VA treatment note shows that the Veteran reported that he cannot be around people, cannot watch the news, and that he has sleep and nightmare problems.  He indicated that he had not been feeling well emotionally.  He reported that he cancelled a scheduled trip with his wife because he could not bear the thought of being around a lot of people.  He reported that more PTSD symptoms were becoming evident.  He also indicated that he cancelled his newspaper subscription.  

A July 2011 VA treatment note shows that the Veteran reported that his dreams had come back.  He reported that he cannot be around people and that he cannot watch the news.  He stated that he was extremely jumpy and easily aroused by loud noises.  He indicated that his progress seems to be at a standstill.  On mental status examination, he was neatly attired and alert.  His attention and concentration were focused and his attitude was positive.  His affect was slightly restricted and his mood was anxious.  The examiner assigned the Veteran a GAF score of 65.  

In August and September 2011, the Veteran reported less nightmares, but otherwise no changes.  He continued to be assigned GAF scores of 65.  In October 2011, the Veteran reported to a VA examiner that was doing well for the past few weeks, but noticed an increase in anxiety.  He reported that he felt a sense of doom and that his stomach was churning, but he denied a "full-blown anxiety attack."  The Veteran continued to endorse avoidance symptoms, but reported that his irritability was better.  The Veteran also reported ongoing, but improved, hypervigilance, paranoia, and exaggerated startle response.  He was assigned a GAF score of 68.  A December 2011 VA treatment record shows that the Veteran reported increasing dreams and continuing avoidance.  He was assigned a GAF score of 60.  In January February and March of 2012, the Veteran reported no changes and was assigned GAF scores of 60.

The Veteran was afforded a VA PTSD examination in January 2011.  The Veteran described his traumatic experiences in Vietnam.  He reported that he had been a commercial pilot for 23 years and that he took an early retirement because he was having sleep problems and feeling anxious in the crowds at airports.  He also reported that he was having trouble interacting with coworkers, including his co-pilot.  He reported that he missed about fifteen days of work in his last year due to PTSD symptoms.  The Veteran indicated that he was irritable with coworkers and that he would withdraw from them and occasionally snap at them.  He also reported that he experienced some concentration problems that slowed him down and caused him to make mistakes.  He reported that he now draws social security.   As for relationships, the Veteran reported that he has been married to his second wife for fifteen years and has no children.  He indicated that he has a fair relationship with his wife because of his irritability and withdrawal.  He reported that he has two close friends that he sees once every six months and two casual friends that he sees once a week.  As for activities, he reported sailing about once a month and working out about three times a week.  He reported going to the movies with his wife and volunteering at the Humane Society about once or twice a week.  He also reported reading, cooking, cleaning, and yard work.

The Veteran reported intrusive thoughts of his trauma three times a week and nightmares three to four times a week without medications and once a week with medication.  He described psychological and physiological reactivity to crowds, fireworks, or loud noises.  He reported that he avoids talking or thinking about his trauma, avoids crowds, and news about the war and war movies.  The Veteran described emotional detachment from others and less interest in activities.  He reported that he sleeps about four to five hours a night and that he has trouble with irritability and concentration.  He described an exaggerated startle reaction to loud noises and unexpected approaches and a hypervigilent style.  He reported that he sometimes checks doors and windows at night when he wakes up.  The Veteran denied depressive symptoms lasting more than one or two days.  He reported that he has had his symptoms since Vietnam, but that they had gotten worse since retirement.  He denied problems with activities of daily living such as feeding, bathing, or toileting himself.

On mental status examination, the Veteran was alert, oriented, and attentive.  His mood appeared dysphoric and his affect was constricted.  His speech was of regular rate and rhythm.  There was no evidence of psychomotor agitation or retardation.  The Veteran's eye contact was good, and he was cooperative and pleasant.  His thought process was logical and coherent, and his thought content was devoid of current auditory or visual hallucinations.  There was no evidence of delusional content.  The Veteran denied suicidal or homicidal ideation.  The Veteran's memory was mildly impaired for immediate information, but it was fairly intact for recent and remote events.  The Veteran displayed some concentration difficulties.  The examiner noted that the Veteran was exhibiting moderate to considerable symptoms associated with PTSD.  The examiner also indicated that the Veteran's social adaptability and interactions with others were moderately to considerably impaired.  Additionally, the examiner noted that the Veteran's ability to maintain employment and perform job duties in a reliable and efficient manner were moderately to considerably impaired.  Overall, the examiner indicated that the level of the Veteran's disability was in the moderate to considerable range.  The examiner assigned a GAF score of 54.

The Veteran testified at a Board hearing in October 2013.  The Veteran reported that his nightmares bother him most.  He reported that he often wakes up at night and scares his wife.  The Veteran also stated that he has an inability to function in crowds and around loud noises.  He reported that his wife is a very active person and that he tries to function with her, but he has to be pushed very hard to go into crowds or social events with her.  The Veteran reported that he is taking medication to help him sleep and to help him function on a daily basis.  The Veteran reported that he retired from being a pilot and that he volunteers at a children's home and the humane society, where he does general maintenance.  He reported that his PTSD symptoms affect his volunteer work, especially at the children's home when the children are not in school.  

In an October 2013 statement, the Veteran reported that he retired from his occupation as an airline pilot earlier than he would have preferred due to his PTSD symptoms.  The Veteran reported that because of the medications he takes for his PTSD, he would not be able to fly.  The Veteran also indicated that his employer went through two bankruptcies that he believes added to his PTSD condition.  

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Having considered all the evidence of record and the applicable law, the Board finds that for all periods under consideration an initial 50 percent rating for PTSD is warranted.  

As outlined above, the Veteran's PTSD has manifested as occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulties establishing and maintaining effective work and social relationships, isolation, flashbacks, intrusive thoughts, nightmares, irritability, hypervigilance, exaggerated startle response, and difficulties concentrating.  

The Board notes that the Veteran did not exhibit all of the symptoms for a 50 percent rating.  The evidence of record does not demonstrate circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; or impaired abstract thinking.  However, the record does demonstrate the enumerated 50 percent symptoms of flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that the functional impairment due to the above symptomatology during the entire appeal period more nearly approximates the criteria for a 50 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).

The Board finds further support for the assignment of a 50 percent rating in the January 2011 VA examiner's assessment that the Veteran's PTSD symptoms present an overall level of impairment that is moderate to considerable.  Additionally, the Board notes that the GAF scores that have been assigned in this case range from 54-70.  Many of these scores fall within the 51 to 60 range, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 50 percent rating.   

The Board has also considered whether a 70 percent rating or higher is warranted.  As noted above, a 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, while a 100 percent rating requires total occupational and social impairment.  With respect to the 70 percent criteria, the Court has held that "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, supra.

With respect to the areas of impairment listed in the 70 percent criteria, the Board finds that the evidence does not demonstrate deficiency in work as contemplated by the applicable rating criteria.  The Board notes that the criteria for ratings lower than 70 percent expressly contemplate some level of occupational impairment, such as the impairment shown by the evidence in this case, while the 70 percent rating contemplates difficulty in adapting to stressful circumstances, including work or a work like setting.  This degree of occupational impairment is not suggested by the evidence of record, which reflects that although the Veteran attributes his early retirement to his PTSD symptoms, the Veteran was able to maintain employment with the same company for 23 years despite his symptoms.  Furthermore, while the Veteran reports some level of impairment in doing his volunteer work, he is able to work around those stressors, further indicating his ability to adapt to stressful circumstances.

Nor does the evidence demonstrate a deficiency in family relations as contemplated by the 70 percent criteria.  As with occupational impairment, a degree of social impairment is contemplated by the 50 percent rating criteria.  The 70 percent rating elaborates on the concept of deficiency in family relations in that it notes an inability, not merely a difficulty, in establishing and maintaining effective social relationships.  In this case, the evidence shows that the Veteran was able to maintain some social interactions with family members and also had various interests, such as sailing and working out.  Although the Veteran reported being socially isolated, he also stated that he has several friends with whom he maintains contact and he has a supportive, long-term relationship with his wife.  Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.  Therefore, the Board finds that the evidence does not depict a deficiency in family relations for purposes of satisfying the 70 percent rating criteria.

The Board also finds that the evidence does not demonstrate deficiencies in judgment or thinking, as the VA mental health treatment records repeatedly and consistently describe the Veteran as having fair to good judgment and insight, with appropriate thought content and processes.  Additionally, although the Veteran experienced sleep impairment, periods of irritability and anger, depression, anxiety, hyper startle, and somewhat blunted affect, there was no evidence of obsessional rituals, incoherent speech, impaired impulse control, or spatial disorientation.  

The Board's finding that the Veteran's disability does not meet the criteria for a 70 percent rating entails a finding that he does not meet the criteria for a 100 percent rating.  Total occupational and social impairment has not been shown.  As stated, the Veteran maintains social relationships with his wife and several friends, and he volunteers at a children's home and a humane society.  Similarly, his symptoms have not been manifested by persistent delusions or hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  Further, both VA treatment records and the VA examinations show that the Veteran not exhibit intermittently illogical, obscure, or irrelevant speech; or spatial disorientation; or neglect of personal hygiene.  In fact, the evidence of record shows that the Veteran was noted as well groomed with good hygiene and oriented to person, time, and place.  His speech was within normal limits with regular rate and rhythm.  His judgment and insight were noted as good.  The Veteran's concentration was noted as fair and his short term and long term memory were grossly intact.  The Veteran repeatedly denied homicidal ideations, delusions, and hallucinations.  His thought content was also noted as having no evidence of perceptual disturbances.  The Veteran's communication skills were good and his understanding was intact.  No impairment of thought processes and communication was detected.  The Veteran also denied obsessive and ritualistic behavior and panic attacks.  

The Board has considered a staged rating, but finds that the totality of the evidence shows a rating of 70 or 100 percent is not warranted at any point during the period on appeal.  At times the Veteran's treatment records indicate improved symptoms, which may, in fact, warrant a lower rating than 50 percent.  However, giving the Veteran the benefit of the doubt, the Board finds that a 50 percent rating is warranted for the entirety of the period on appeal.

Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).




III. Service Connection

The Veteran contends that his bilateral tinnitus was incurred as a result of his exposure to loud noise from aircraft engines while serving as an aircraft electrician in Vietnam.  For the reasons that follow, the Board finds that the Veteran's tinnitus is related to service and concludes that service connection is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In the present case, the March 2011 and March 2012 VA audiological examinations/opinions establish a current tinnitus diagnosis.  Additionally, the Veteran is competent to provide a diagnosis of a simple condition such as tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran has satisfied the first Shedden requirement of a current disability.  

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury in the form of acoustic trauma.  Although service treatment records are silent as to complaints, treatment, or diagnoses of tinnitus, the Board finds that the Veteran's lay evidence of exposure to loud noise during service from working on aircraft engines while serving as an aircraft electrician in Vietnam is competent and credible evidence to show in-service occurrence of acoustic trauma.  In this regard, service records confirm that the Veteran's military occupational specialty (MOS) was that of an aircraft electrician and that he served in Vietnam.  His service activities in Vietnam as an aircraft electrician are capable of lay observation and are consistent with his duties/MOS.  See Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Moreover, the Board notes that in-service acoustic trauma has already been tacitly conceded by VA in its denial of service connection for bilateral hearing loss and tinnitus.  See April 2011 Rating Decision.

As such, the remaining question for consideration is whether the Veteran's tinnitus is related to in-service noise exposure.  

At the October 2013 hearing, the Veteran testified that when he was working on the flight line in Vietnam, he experienced an "ocean noise" in his ears.  The Veteran explained that he did not pay very much attention to the noise in his ears at the time because he was young.  He testified that the noise became worse over the years, but that he never realized that he had tinnitus until recently.  The Board finds the Veteran competent and credible to report the onset of his tinnitus and the continuity of symptomatology since service.

With respect to competent medical opinions of record, a VA examiner opined in March 2011 and March 2012 that it was less likely as not that the Veteran's tinnitus is related to his military service.  In both opinions, the VA examiner's rationale was that the Veteran had normal hearing at separation and that the Veteran reported onset of tinnitus 20 years following his service.  

The Board finds that the VA audological opinions are of limited probative value for several reasons.  First, the examiner, in significant part, based his opinions on the lack of service treatment records documenting hearing loss or tinnitus.  Although the Veteran's service treatment records are silent for any complaints, treatment or diagnoses of tinnitus, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau, 492 F.3d 1371 (Fed. Cir. 2007).  Additionally, although the examiner noted that the Veteran reported onset of constant tinnitus approximately twenty years ago, it is unclear whether the examiner considered the Veteran's credible and competent statements regarding onset of symptoms in Vietnam and continuity of symptomatology since Vietnam.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA examination is inadequate where a VA examiner ignores the veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred).

Therefore, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent reports of ongoing symptoms since service as credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.  Accordingly, there is competent and credible evidence with regard to whether there is a nexus, which consists of the Veteran's reports of a continuity of symptomatology and the onset of tinnitus during service.  Therefore, considering the Veteran's credible assertions of continuous symptomatology of tinnitus since service, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2013).


ORDER

An initial rating of 50 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to service connection for bilateral tinnitus is granted.





REMAND

After careful review of the claims file the Board finds that further development on the issue of TDIU is warranted.  

The Veteran is currently unemployed.  He reported at the January 2011 VA examination and in an October 2013 statement to the Board that he retired early due to his PTSD symptoms and side effects from his PTSD medication.  The Board thus finds that the Veteran has reasonably raised a claim for total disability rating for compensation based on unemployability due to his service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board notes that the Veteran has not been provided with a proper duty-to-assist notice letter in regards to a TDIU claim.  On remand the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Dingess, 19 Vet. App. at 473.

A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected PTSD solely precludes him from performing substantially gainful employment.  Although the Veteran has been afforded a VA examination, a medical opinion regarding the effect of his service-connected PTSD on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2. Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have treated him for his service-connected PTSD.  Secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

3. Schedule the Veteran for a VA examination in order to assist in evaluating the effect of his service-connected PTSD on his employability.  The Veteran's claims file, including this remand, should be made available for review by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the social and industrial impairment resulting solely from the Veteran's service-connected PTSD.  

The medical opinion must address whether the Veteran's service-connected PTSD alone is so disabling as to render him unemployable.  A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected PTSD must be considered in the opinion.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

The Veteran is hereby notified that it is his responsibility to report for the examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  

4. The RO/AMC should then determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.

5. After the development above has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time of which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


